—Judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Stone, J.). We add only that a CPLR article 78 proceeding is “not the proper vehicle to resolve contractual rights” (Automated Ticket Sys. v Quinn, 70 AD2d 726, 727, mod on other grounds 49 NY2d 792; see, Matter of City Constr. Dev. v Commissioner of N. Y. State Off. of Gen. Servs., 176 AD2d 1145), and any alleged contract rights or remedies must be asserted in a plenary action. (Appeal from Judgment of Supreme Court, Onondaga County, Stone, J. — CPLR art 78.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Balio, JJ.